 In the Matter of FICHETT-BROWN MANUFACTURING COMPANY, INC.'andTEXTILEWORxERs UNION OF AMERICA, AFFILIATED-WITH THE+CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. C-2680-Decided August X1,1943DECISIONANDORDEROn July 21, 1943, the Trial Examiner issued his Intermediate Reportin the above-entitled proceeding. finding that the respondent had notengaged in unfair labor practices within the meaning of Section 8 (3)of the Act.He also found that the respondent had engaged in andwas engaging in certain unfair labor practices within the meaning ofSection 8 (1) of the Act and recommended that it cease and desisttherefrom and take certain affirmative action as set out in the copyof the Intermediate Report attached hereto.laThereafter, on August'7, 1943, the respondent, the Union, and counsel for the Board enteredinto a stipulation in settlement of the case.The stipulation providesas follows :The duly designated Trial Examiner for the National LaborRelations Board (hereinafter called the Board) having, on July21, 1943, issued his Intermediate Report in the above-entitledmatter, and it being the desire of the parties to conclude all pro-ceedings before the Board in this case.ITISHERESYSTIPULATED AND AGREED by and between the partieshereto :(I)That the findings of fact and conclusions of law made bythe Trial Examiner in his Intermediate Report shall be adoptedby the Board as its findings of fact and conclusions of law.(II)That, without further or other procedure before theBoard to which the parties may be entitled under the National1This is the correct name of the respondent,as amended by the motion to conform.laNeither the respondent nor the charging union filed exceptions to the IntermediateReport.52 N. L. R. B., No. 7.32 FICKETT-BROWN MANUFACTURING COMPANY33Labor Relations Act, or the Rules and Regulations of the Board,the Board shall, upon the basis of the entire record in the caseand this stipulation, make said findings of fact, and enter the'following order : 2(III)That the entire agreement is contained within the termsof this stipulation and that there is no verbal agreement of anykind which varies, alters or adds to this stipulation.(IV) That this stipulation is subject to the approval of theBoard and shall become effective immediately upon the grantingof such approval.The Board hereby approves the stipulation and makes it a part ofthe record in the case.Upon the basis of the above stipulation and the entire record inthe case, including the Intermediate Report, the Board hereby adoptsthe findings of fact, conclusions of law, and recommendations madeby the Trial Examiner.ORDERUpon the basis of the foregoing findings of fact and stipulation,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor,Relations Board hereby orders that the Fickett-Brown Manufacturing Company, Inc., its officers, agents, successorsand assigns, shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of the rights to self-organization to form,join or assist labor organizations, bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purpose, of collective bargaining or other mutual aid andprotection as guaranteed in Section 7 of the Act.2.Take the following affirmative action to effectuate the policiesof the Act :(a)Post immediately in conspicuous places throughout its plants inAtlanta, Georgia, and maintain for a period of sixty (60) consecutivedays from the date of the posting, notices to its employees statingthat the respondent will not engage in conduct from which it is orderedthat it cease and desist in paragraph 1 (a) of this Order;(b)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of the receipt of this Order whatsteps the respondent has taken to comply herewith.2 The order is omitted at this point and is set forth hereinafter. 34DEICTSIOI S OF NATIONAL LABOR RELATIONS BOAfRDUpon the basis of the foregoing Findings of Fact and Stipulation,and pursuant to Section 10 (c) of the National Labor Relation Act, theNational Labor Relations Board hereby orders that the complaint,in the above captioned matter, insofar as it alleges that the respondenthas discriminated in regard to the hire and tenure of employment ofHenry C. Campbell, be and the same is hereby dismissed.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Order. FICKETT-BROWN MANUFACTURING COMPANYINTERMEDIATE REPORT35Mr. James T. Terming,for the Board.Mr. Ralph WilliamsandMr. RalphH.Phlirr,of Atlanta,Georgia, for therespondent.Mr. Garland R. Brook,of Atlanta, for the Union.STATEMENTOF THE CASEUpon an amended charge duly filed by Textile Workers Union of Americaaffiliated with the Congress of Industrial Organizations,herein called the Union,the National Labor Relations Board, herein called the Board, by the RegionalDirector for the Tenth Region(Atlanta, Georgia),issued its complaint datedMay 22, 1943, against Pickett-Brown Manufacturing Company,Inc.. herein calledthe respondent,alleging that the respondent had engaged in and was engagingin unfair labor practices within the meaning of Section 8(1)and (3) andSection 2 (6) and(7) of the National Labor Relations Act. 49 Stat.449, hereincalled the Act.With respect to the unfair labor practices the complaint alleges in substancethat the respondent : (1) on or about April 27, 1943, discharged Henry C.Campbell for the reason that he joined or assisted the Union or engaged in otherconcerted activities for the purpose of collective bargaining and other mutualaid or protection,thereby engaging in a violation of Section 8 (3), of the Act;(2) thro5ugh its officers,agents, employees,particulArly one J&s,Gibson,durin'AApril,1943, and thereafter,expressed disapproval of the Union,questionedits employees about their Union affiliation and activities,and urged and pur-suaded its employees to refrain from assisting or becoming members of theUnion ; and(3) by the foregoing acts has discouraged membership in the Unionand interfered with,restrained,and coerced its employees in the exercise of therights guaranteed them in Section 7 of the Act.Respondent in its answer datedJune 3, 1943, admits certain facts concerning commerce but denies that it hasengaged in any unfair labor practices.Pursuant to notice a hearing was held at Atlanta, Georgia on June 7, 8 and 9,1943, before the undersigned Trial Examiner,James C. Batten, duly designatedby ;the, Chief Trial Examiner.At the commencement of the hearing, the under-signed denied the Board'smotion that the respon'de'ntmake,its answer, moredefinite and certain.At the close of the hearing the undersigned granted theBoard's motion to conform the pleadings to the proof as to minor details.TheBoard,and the respondent were represented by counsel and the Union by itsrepresentative and participated in the hearing.All parties were afforded fullopportunity to be heard,to examine,and cross-examine witnesses and to intro-duce evidence bearing on the issues.No oral arguments were made. At theconclusion of the hearing, there was however,an informal discussion concerningcertain phases of the evidence.The undersigned requested that the Board andthe respondent file briefs within 5 days from the close of the hearing.Briefswere filed by the Board and the respondent.549875-44-vol. 52-4 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record thus made and from the undersigned's observationof the witnesses, the undersigned makes in addition to the above, the follow-ing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Fickett-Brown Manufacturing Company, Inc., is a Georgiacorporation with its principal office located at Atlanta, Georgia, where it operatestwo plants, respectively, at Mayson and Turner Avenue, Northwest and 746DeKalb Avenue Northeast, where it is engaged in the manufacture, sale, anddistribution of mops, brooms, and yarn.Of the raw materials used by therespondent in its manufacturing processes, approximately 25 percent are shippedto the Atlanta plants through the channels of interstate commerce from pointsoutside the State of Georgia.Of its finished products the respondent shipsin excess of 70 percent through the channels of interstate commerce to pointsoutside the State of Georgia.The unfair labor practices alleged herein havereference only to the plant located at Mayson and Turner Avenue Northwest.II.THE ORGANIZATION INVOLVEDTextileWorkers Union of America,, affiliated with the Congress of IndustrialOrganizations, is a labor organization admitting to membership production andmaintenance employees of the respondent.III.UNFAIR LABOR PRACTICESA.Interference, 7estraint, and coercionPrior to April 1943, there is no evidence to indicate an interest on the partof respondent's employees in any labor organization.The Union's activitiesin the mill started on Monday, April 26, when Campbell, a carder hand, reportedfor work on the afternoon shift, distributed applicationcards among the em-ployees and solicited several of them tojointhe Union. Shortly after workstarted on the shift an employee and son of Jess Gibson, the shift foreman,'gavehis father one of the Union application cards that had been distributedby Campbell.Foreman Gibson, fully aware of the Union's campaign, at oncebecame activein aneffort to dissuade the employees from affiliation with thatorganization.He approached Melton, an employee in the picker room andafter referring to the fact that Campbell was trying to organize the negroesinto a union, stated that he would see the "man" [Haynie or Russell] tomorrowand have Campbell fired. Later, when Coley Ray, an employee on Gibson'sshift,went to the supply room, he heard Gibson and Smith, an oiler, talkingabout the Union, and when Smith ' indicated that the Union was all right, Gib-son replied, that the Union was nothing but' a negro union. Gibson on thisoccasion also remarked that it was Campbell who was trying to organize aunion.A few days later Coley went outside the mill to smoke. Gibson cameIThe parties stipulated that Haynie is the mill superintendent, responsible for the entireoperations of the yarn mill,with authority to hire and discharge employees;that Russellis the mill overseer or general foreman, with authority to hire and fire, who works on thefirst shift and supervises the second and third shifts; and that Jess Gibson is the secondhand or shift foreman on the afternoon shift, with authority to recommend hiring andfiringThe undersigned finds that Haynie, Russell, and Gibson are supervisory employeeswith authority to hire, promote, discharge,discipline or otherwise effect changes in thestatus of employees or effectively recommend such action. FICKETT-BROWN MANTUFACTURINGCOMPANY37outside and told Coley that his brother Clyde agreed with him (Gibson), thatitwas better "not to have a union here."When Coley told his brother Clydeof Gibson's assertion, he denied ever having had such a conversation with Gib-son.In the course of the conversation with Gibson, Coley stated that the em-ployees ought to have more money and extra pay for holidays. Gibson replied,,,we all could get together, all hands go up and take it up with Haynie and Mr.Brown (respondent's president), and we would get more money."On or aboutApril 29, Adams, a spinning hand, and Foreman Gibson, while the former wasoutside the mill smoking, started talking about the Union. In the course ofthe conversation Gibson told Adams that there was no need for a union in themill, if the employees wanted more money, they should see Haynie and hewould give them increases.Gibson also remarked that the employees wouldhave to work harder, if the Union succeeded in organizing the mill, and that hedidn't like the C. I. O.On another occasion Gibson stopped at Adams' machineand asked, "How do you feel about this union." Adams replied, "Well, I thinkitwould be a pretty good thing."Gibson then remarked, "I think everybody elsehas backed out but you and (another spinner) Grady." 2From the foregoing facts it is patent that the respondent, through the state-ments of its supervisory employee Gibson, engaged in a course of conduct cal-culated to restrain the employees from affiliating with or retaining membershipin the Union. It was the duty of respondent's agents to permit the employees todetermine,without interference, whether they should organize for collectivebargaining.'The undersigned finds that the respondent by the various actsset forth above, has interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed them in Section 7 of the Act.B.Discharge of Henry C. CampbellCampbell first started working for the respondent approximately 2 yearsbefore his discharge on April 27, 1943.Over this entire period of employmenthe worked as a card hand, operating a set of five carding machines, which pre-pared cotton laps for spinning frames. In the latter part of February, 1943,Campbell left the respondent's mill to take a job with the Exposition CottonMills,located in Atlanta, GeorgiaSometime in March, at the request of therespondent, Campbell left the Exposition CottonMillsjob and returned to therespondent'smill.Campbell's employment record with the respondent priorto his leaving in February was satisfactory, excet possibly for one or two minorcomplaints not at allunusual in a millof this type.After his return to respon-dent's mill, Campbell worked on the second or afternoon shift, under the direct2These findings are predicated upon the credible testimony of Melton,Adams, and ColeyRay.Gibson denied generally the conversations as related by these witnesses.The cir-cumstances reflected in the record do not lend credence to Gibson's denials.He admitted,however,participating in conversations with employees in which be referred to the organ-ization of the negro employees and expressed a preference for an A. F. L. Union. Themutually consistent testimony of Melton,Adams, and Coley Ray, in several details supportedby Gibson's testimony justifies the undersigned in finding that Gibson made the statementsattributed to him by Melton, Adams, and Coley Ray.'Gibson, as a shift foreman directed and supervised the work of a group of employees,with authority to recommend changes in their status.His position was such that theemployees had just cause to believe that he was acting for and on behalf of the respondent,International Assn of Machimstsv.N. L.R.B.,'311 U. S. 72, and it has been held thatconduct such as above related is violative of Section8 (1) of the Act.N. L. R. BV. Brad-ford Dyeingdawn,310U. S. 318; andH. J. Heinz Co.v.N. L. R.B.,311 U. S 514.More-over,the statements were made on the very day that the Union started its'organizingcampaign among responent's employees. 38DECTSIONSOF NATIONAL LABORRELATIONSBOARDsupervision of Foreman Gibson, and frequently he worked overtime, underForeman Russell who had direct charge of the first or day shift.Campbell'swork record during this period is hereinafter discussed.Campbell was theonly employee who was active in attempting to organize the Union in the mill.On April 26,he brought the Union's application cards to the mill, distributedthem to other employees,and solicited many employeesto join.Theseactivi-ties as heretofore found, at once came to the attention of his foreman.The complaint alleges that on April 27, 1943, the respondent discharged andthereafter failed or refused to reinstate Campbell for the reason that he joinedor assisted the Union,while the respondent contends that SuperintendentHaynie, relying upon an adverse report of Campbell's work from ForemanGibson, issued instructions to General Foreman Russell to discharge Campbellbefore the Union's activities in the mill had come to his attention,thus Camp-bell's efforts in behalf of the Union could not possibly have been the motivatingcause of the discharge.The Board asserts that the testimony offered by therespondent to support its contention is incredible when considered in connec-tion with the circumstances surrounding Campbell's employment and discharge.The respondent sought to substantiate its contention that Campbell's dischargewas not induced by his Union activities, principally through the testimony ofSuperintendent Haynie, General Foreman Russell and Shift Foreman Gibson.Thus, it appears that in order to determine whether or not Campbell was dis-charged on April 27, in violation of the Act,the undersigned must first,givingcoiisfderatian to these conflicting contentions, and the-entire record, ascertainthe trustworthiness of the testimony of Haynie,Russell and Gibson.The facts as testified to by Haynie and Russell,leading up to Campbell's dis-charge are hardly in dispute and may be briefly summarized as follows:Forsometime prior to the discharge of Campbell on April 27,production on theafternoon shift had materially declined,and in an effort to correct this situationHaynie had made several changes in the operation of that shift.On Thursday,April 22, Haynie asked Gibson, the shift foreman how the work was progressing.Gibson replied that Campbell's work was unsatisfactory,because he did not keepall his machines operating, although there was nothing wrong with them andthat when the machines were down,he would find Campbell sitting in the wastebox.Gibson also reported that he had had some complaints about Campbell'smachines turning out bad work.Haynie advised Gibsonthat he would talkwith Russell about the mat'ter.' On ' Saturday,- April 24, 'Haynie, after `sdme' dis-cussion of Campbell's work with Russell,stated that usually on Monday morninghands appeared at the mill looking for work,and if he, Haynie, could hire a handthat had some mill experience,Campbell would then be replaced.Haynie onMonday morning hired a hand and assigned him to the day shift under Russell'ssupervision,in order that the new hand's qualifications could be determined.Haynie, on Monday, concluded that the new hand was satisfactory.Not havinghad an opportunity on Monday to get Russell's opinion of the new hand's work,Haynie on Tuesday morning talked with Russell and they agreed that the newhand could operate the machines.Haynie then instructed Russell to dischargeCampbell,when he reported for work in the afternoon.Shortly after Hayniehad ordered Campbell's discharge,knowledge of Campbell's efforts in behalf ofthe Union,which had started the night before, came to his attention.Hayniethen, feeling uneasy about the situation,went to President Brown.He toldBrown that Campbell had-not,been,properly performing,his work and that he hadinstructed Russell to discharge Campbell,before learning of Campbell's efforts in FICKETT-BROWN MANUFACTURING COMPANY39behalf of the Union.Brown, after Haynie had stated that he did not want itto appear that Campbell had been discharged for Union activities, stated thatif Campbell had been laying down on the job to let him go. Haynie then decidedthat his order to Russell would stand and so that afternoon when Campbellreported for work, Russell, without giving any reasons to Campbell for his dis-charge, told him to go to the office and get his check. Campbell, when he arrivedin the office, saw Haynie, obtained his check and since has not returned.`-Having found that the testimony of Haynie and Russell is creditable, it isunnecessary here to review or particularize the contentions of the Board thatHaynie should not have relied upon Gibson's report of Campbell's work, or thatthere was no basis in fact to support his adverse statements.The procedurefollowed by Haynie in the discharge of Campbell was not unusual and had inother instances been followed.Even assumingwguendothat Gibson's reporthad no basis in fact, the evidence fails to affirmatively show that Haynie's de-cision to discharge Campbell was in any way founded upon the fact that he hadany knowledge of Campbell's efforts in behalf of the Union.While not withoutsome doubt as to the creditability of the testimony of Haynie concerning the dis-charge of Campbell, the undersigned is not persuaded that the discharge wasoccasioned because Haynie knew or believed Campbell to be a Union advocate.Since Haynie denied that he had any knowledge of Campbell's activities, untilafter he had ordered the discharge of Campbell, and the evidence does not showaffirmatively otherwise, only by inference could it be found that Haynie held acontrary belief.The,record contains no evidence to support-such-an inference.The undersigned concludes and finds that the allegations of the complaint withrespect to Campbell are not sustained by substantial evidence, and that Campbellwas not discharged because the respondent believed hi in to be a Union member oractive in its behalf.IV.THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe undersigned finds that the activities of the respondent set forth in SectionIII (a) above, occurring in connection with the operations of the respondent,described in Section I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tend to lead to labordisputes, burdening and obstructing commerce and the free flow thereof.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor practices,the undersigned will recommend that it cease and desist therefrom and takecertain affirmatii;e action which the.undersigned finds necessary to effectuate thepolicies of the Act.GThe facts recited herein are not in dispute and' are based principally upon the testimonyof Haynie and Russell, which the undersigned feels is entitled to credence.There are somecontradictions In their testimony which create some doubt as to its trustworthiness; how-ever, these are not of such importance that the undersigned would be justified in rejectingthe testimony in its entirety.I' urtbermore, to reject their testimony would require insubstance a finding that all the conversations between Haynie and Russell precedingCampbell's discharge were afterthoughts,conceived for the purpose of making it appearthat Campbell'sUnion activities,which started on the night before his discharge, couldnot possibly have motivated Haynie's discharge of Campbell.The undersigned,under thecircumstances, is not prepared to make such a finding. 40DE'CTSIONSOF NATIONALLABOR RELATIONS BOARDIt having further been found that the respondent has not discriminated againstHenry C. Campbell, in respect to his hire or tenure of employment, it will berecommended that the complaint be dismissed insofar as it alleges such discrimina-tion.,Upon the basis of the foregoing findings of fact and on the entire record in thecase the undersigned makes the following :CONCLUSIONS OF LAW1.Textile Workers Union of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization within the meaning of Section 2 (5) of theAct.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (1) of thatAct.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.4.The respondent has not engaged in unfair labor practices within the meaningof Section 8 (3) of the Act, by terminating the employment of Henry C. Campbell.RECOMMENDATIONSOn the basis of the above findings of fact and conclusions of law the undersignedhereby recommends that the respondent Fickett-Brown Manufacturing Company,Inc., (Atlanta,Georgia)its officers,agents, successors,and assigns shall :1.Cease and desist from :(a) In any manner interfering with, restraining,or coercing its employees inthe exercise of the rights to self-organization to form, join or assist labor organiza-tions, bargain collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining or othermutual aid and protection as guaranteed in Section 7 of the Act. .2.Take the following affirmativeaction whichwill effectuate the policies of theAct :(a)Post immediately in conspicuous places throughout its plants in Atlanta,Georgia, and maintain for a period of sixty(60) consecutive days from the date ofthe posting,notices to its employees stating that the respondent will not engage inconduct from which it is recommended that it cease and desist in paragraph 1 (a)of these recommendations ;(b)Notify the Regional Director for the Tenth Region in writing within ten(10) days from the date of the receipt of this Intermediate Report what steps therespondent will take to comply herewith.It is further recommended that unless on or before ten (10)days from the dateof the receipt of this Intermediate, Report, respondent notifies said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an appropriate order requiring the respond-ent's compliance therewith.And it is further recommended that the complaint be dismissed insofar as italleges that the respondent has discriminated in regard to the hire and tenure ofemployment of Henry C.Campbell. FICKETT-BROWN MANUFACTURING COMPAINTY41As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28, 1942,any party may within fifteen (15) days from the date of the entry of the ordertransferring the case to the Board, pursuant to Section 32 of Article II of the saidRules and Regulations, file with the Board, Rochambeau Building, Washington,D. C. an original and four copies of a statement in writing setting forth suchexceptions to this intermediate Report or to any other part of the record or pro-ceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof.Asfurther provided in said Section 33, should any party desire permission to argueorally before the Board, request therefor must be made in writing within ten (10)days from the date of the order transferring the case to the Board.JAMES C. BATTENTrial EwaminerDated July 21, 1943.